Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 12-1354

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                          GEORGE F. RAYNER,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                 Before

                   Howard, Selya and Thompson,
                         Circuit Judges.



     Harold J. Hainke and Hainke & Tash on brief for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.



                          January 18, 2013
           Per Curiam.      This is a single-issue sentencing appeal.

It follows a jury verdict finding defendant-appellant George F.

Rayner guilty of bankruptcy fraud, see 18 U.S.C. § 152(1), and the

district court's imposition of an incarcerative sentence of one

year and one day.

           The defendant's challenge to the sentence asserts that

the district court did not appropriately consider and weigh the

sentencing factors limned in 18 U.S.C. § 3553(a) and, as a result,

fashioned a sentence that was greater than necessary to provide

just punishment.       We have carefully reviewed the district court

record and    the     parties'   briefs,      and    we   find    the   defendant's

argument to be meritless.

           We need not tarry.           The guideline sentencing range in

this case is not contested; that range spans 21-27 months.                       The

district court      effected     a    downward      variance     in favor   of   the

defendant and imposed a sentence of one year and one day — slightly

more than one-half of the low point of the guideline sentencing

range.    In doing so, the court explicitly considered and weighed

the totality of the circumstances, including the factors prescribed

by 18 U.S.C. § 3553(a).

           As best we can tell, the defendant's real complaint is

not that the district court ignored the appropriate factors but,

rather,   that   it    weighed       those    factors     differently     than   the

defendant had hoped.       Because the resulting sentence is neither


                                        -2-
procedurally flawed nor substantively unreasonable, it commands our

approbation.   See United States v. Clogston, 662 F.3d 588, 592-93

(1st Cir. 2011); United States v. Dixon, 449 F.3d 194, 204-05 (1st

Cir. 2006).

            We need go no further.    The judgment of the district

court is summarily affirmed.   See 1st Cir. R. 27.0(c).



Affirmed.




                                -3-